108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carlos CALDERON, Plaintiff-Appellant,v.Bishop L. ROBINSON, individually and in his officialcapacity as Secretary, DPSCS;  Richard A. Lanham,individually and in his official capacity as commissioner,DPSCS;  Alvin G. Johnson, individually and in his officialcapacity as Correctional Officer IV of the MarylandDepartment of Corrections at MTSC;  Richard Singletary,Security Chief;  T. Ruffin, Co III;  T. Bowling, Co IV, eachindividually and in their official capacities as officers ofthe Maryland Department of Corrections;  William L. Smith,Warden;  Hollis S. Thompson, Asst. Warden;  Luke Montgomery,Co V;  Andrew J. Johnson, Co IV;  Alicia Shelton, Co IV;  K.Hairston, Co III;  C. Dorsey, Co II;  John Sanders, Co Ii;Barry Flack, Co I;  L. Brown, Co II;  Stephen Mcdonough, CoI;  S. Kelly, Co I;  R. Broseker, Co II;  G. Lutz, Co V;  T.Jeffries, Co VI, each individually and in their officialcapacities as officers of the Maryland Department ofCorrections, Defendants-Appellees.
No. 96-7834.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 13, 1997.Decided:  March 20, 1997.

Carlos Calderon, Appellant Pro Se.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Eighth and Fourteenth Amendment claims against all Defendants, but maintaining his claim of deliberate indifference to medical needs under 42 U.S.C. § 1983 (1994).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.